Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 17 is rejected under 35 USC § 101 for not being directed to one of the four statutory categories.
Claim 17 encompass a transitory medium given the claim's broadest reasonable interpretation in light of paragraph [0072] of the specification.  Such media have been held to be ineligible subject matter under 35 USC 101.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).   
The Examiner notes claim 17 has been interpreted as not being directed to a statutory category. The following rejection below has been provided as if claim 17 has been interpreted as being properly directed to a statutory category.
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1 is directed to a series of steps, and therefore is a process.
Claim 12 is directed to a system with multiple components, and therefore is a machine.
Claim 17 is directed to a non-transitory computer readable media and therefore are an article of manufacture.
Independent Claims
Step 2A Prong One
The limitations of Claim 1 recites:
A method for replacing a canceled listing for a guest user, the method comprising: 
receiving an indication that a booking by the guest user has been canceled by a host user, the booking associated with the canceled listing and a time period; 
retrieving, ... , attributes of the canceled listing; 
mapping each attribute of the canceled listing to a set of similar attributes ... ; 
retrieving, ... , a set of comparable listings, each comparable listing including one or more of the mapped similar attributes and being available for booking during the time period; and 
booking one of the set of comparable listings for the guest user during the time period by populating ... with a connection between the one of the set of comparable listings and the guest user.  

The limitations of Claim 12 recites:
... for replacing a canceled listing for a guest user, ... : 
receiving an indication that a booking by the guest user has been canceled by a host user, the booking associated with the canceled listing and a time period; 
retrieving, ... , attributes of the canceled listing; 
mapping each attribute of the canceled listing to a set of similar attributes ... ; 
retrieving, ... , a set of comparable listings, each comparable listing including one or more of the mapped similar attributes and being available for booking during the time period; and 
booking one of the set of comparable listings for the guest user during the time period by populating ...  with a connection between the one of the set of comparable listings and the guest user.  

The limitations of Claim 17 recites:
receive an indication that a booking by a guest user has been canceled by a host user, the booking associated with the canceled listing and a time period; 
retrieve, ... , attributes of the canceled listing; 
map each attribute of the canceled listing to a set of similar attributes ... ; 
retrieve, ... , a set of comparable listings, each comparable listing including one or more of the mapped similar attributes and being available for booking during the time period; and 
book one of the set of comparable listings for the guest user during the time period by populating ... a connection between the one of the set of comparable listings and the guest user.  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as finding and booking a replacement listing for a user that is comparable to a canceled booking. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 1:
Attribute database
Equivalence table
Listing database
Booking data structure
Claim 12:
system comprising one or more processors configured execute instructions that cause the processor to perform operations of 
Attribute database
Equivalence table
Listing database
Booking data structure
Claim 17:
A computer readable medium configured to store instructions, the instructions when executed by a processor cause the processor to
Attribute database
Equivalence table
Listing database
Booking data structure

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
 Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 2-3, 5-11, 13-16, and 18-20 further recite the same abstract ideas recited in Claim 1 and 12 and 17. The following limitations further limit the abstract idea as explained above:
Claim 2: The method of claim 1, wherein mapping each attribute of the canceled listing to a set of similar attributes ... comprises: 
generating a plurality of sets of attributes by, for each attribute of the canceled listing: 
mapping the attribute to a category ... ; 
retrieving a set of attributes associated with the category; and 
determining similar attributes based on attributes that occur in a threshold number of the sets of attributes of the plurality of sets of attributes.  
Claim 3: The method of claim 1, further comprising:
inputting, ... , the canceled listing and a set of candidate listings, each candidate listing available for booking during the time period; 
receiving, ... , a percentage match between the canceled listing and each of the set of candidate listings; and 
sending, for display to the guest user, a one or more of the set of candidate listings with a percentage match greater than a threshold value.  
Claim 5: The method of claim 1, wherein retrieving, ... , the set of comparable listings, comprises: 
retrieving user profile data for the guest user; 
determining a ranked set of prioritized attributes of the guest user based on the user profile data; and 
determining the set of comparable listings based on the prioritized attributes of the guest user and the mapped similar attributes.  
Claim 6: The method of claim 1, wherein retrieving, ... , the set of comparable listings, comprises: 
determining a set of upgrade attributes based on the mapped similar attributes, the upgrade attributes describing listings of higher quality than the canceled listing; and 
determining the set of comparable listings based on the mapped similar attribute, each comparable listing including one or more of the upgrade attributes.  
Claim 7: The method of claim 1, wherein booking one of the set of comparable listings for the guest user during the time period comprises: 
in response to determining that the host user canceled the booking within a threshold amount of time from a start of the time period, booking one of the set of comparable listings for the guest user by populating ... with a connection indicating the booking; and 
in response to determining that the host user canceled the booking more than the threshold amount of time from the start of the time period: 
reserving one of the set of comparable listings for the guest user by populating ... with a connection indicating the reservation; and 
sending, for display to the guest user, an indication that the booking was canceled.
Claim 8: The method of claim 1, wherein booking one of the set of comparable listings for the guest user during the time period by populating to ... with the connection between the one of the set of comparable listings and the guest user comprises: 
removing a connection ... between the canceled listing and the guest user; 
adding a connection ... between the one of the set of comparable listings and the guest user; and 
sending, for display to the guest user, an indication that the canceled listing was replaced with the one of the set of comparable listings.  
Claim 9: The method of claim 1, further comprising: 
ranking each of the set of comparable listings based on similar attributes and availability for booking during the time period; 
selecting a highest ranked comparable listing; 
booking the highest ranked comparable listing for the guest user during the time period by populating ... with a connection between the highest ranked comparable listing and the guest user; and 
sending, for display to the guest user, an indication that the canceled listing was replaced with the highest ranked comparable listing.  
Claim 10: The method of claim 1, further comprising: 
sending, for display to the guest user, two or more of the set of comparable listings; 
receiving a selection of one of the two or more of the set of comparable listings as input from the guest user; and 
booking the selected listing for the guest user during the time period by populating the data structure with a connection between the selected listing and the guest user.  
Claim 11: The method of claim 1, further comprising: 
sending, for display to the guest user, two or more of the set of comparable listings; 
receiving an indication that the guest user rejected each of the two or more of the set of comparable listings; and 
sending, for display to the guest user, two or more other comparable listings from the set of comparable listings.  
Claim 13: ... of claim 12, wherein the operation of mapping each attribute of the canceled listing to a set of similar attributes in the equivalence table comprises: 
generating a plurality of sets of attributes by, for each attribute of the canceled listing: 
mapping the attribute to a category ... ; 
retrieving a set of attributes associated with the category; and 
determining similar attributes based on attributes that occur in a threshold number of the sets of attributes of the plurality of sets of attributes.  
Claim 14: ... of claim 12, the operations further comprising: 
inputting, ... , the canceled listing and a set of candidate listings, each candidate listing available for booking during the time period; 
receiving, ... , a percentage match between the canceled listing and each of the set of candidate listings; and 
sending, for display to the guest user, a one or more of the set of candidate listings with a percentage match greater than a threshold value.  
Claim 15: ... of claim 12, wherein the operation of retrieving, ... , the set of comparable listings, comprises: 
retrieving user profile data for the guest user; 
determining a ranked set of prioritized attributes of the guest user based on the user profile data; and 
determining the set of comparable listings based on the prioritized attributes of the guest user and the mapped similar attributes.  
Claim 16: ... of claim 12, wherein the operation of retrieving, ... , the set of comparable listings, comprises: 
determining a set of upgrade attributes based on the mapped similar attributes, the upgrade attributes describing listings of higher quality than the canceled listing; and  
determining the set of comparable listings based on the mapped similar attribute, each comparable listing including one or more of the upgrade attributes.  
Claim 18: 
generate a plurality of sets of attributes by, for each attribute of the canceled listing: 
mapping the attribute to a category ... ; 
retrieving a set of attributes associated with the category; and
determine similar attributes based on attributes that occur in a threshold number of the sets of attributes of the plurality of sets of attributes.  
Claim 19: 
input, ... , the canceled listing and a set of candidate listings, each candidate listing available for booking during the time period; 
receive, ... , a percentage match between the canceled listing and each of the set of candidate listings; and 
send, for display to the guest user, a one or more of the set of candidate listings with a percentage match greater than a threshold value.  
Claim 20: 
retrieve user profile data for the guest user; 
determine a ranked set of prioritized attributes of the guest user based on the user profile data; and 
determine the set of comparable listings based on the prioritized attributes of the guest user and the mapped similar attributes.

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to fundamental economic concepts or managing personal behavior or relationships or interactions between people (interactions between people, social activities) or commercial or legal interactions (sales activities) such as finding and booking a replacement listing for a user that is comparable to a canceled booking.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the dependent claims recite the following additional elements:
Claim 3
Machine learning model
Claim 13
Machine learning model
Claim 18
Machine learning model
The additional element is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Examiner note: Claim 4 is not rejected under 35 USC 101 because it recites specific steps of training a machine learning model using labelled historical user bookings. The limitation apply/use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort to monopolize the exception.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 8-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo (US2016/0189060A1) and in further view of Oztekin (US2013/0124237A1)

Claim 1:  Ngo teaches A method for replacing a canceled listing for a guest user (Ngo, Par. 0019), the method comprising: 

Ngo, in par. 0019, teaches a method for comparing ticket attributes to identify one or more substitute ticket alternatives for a ticket that has been cancelled.

receiving an indication that a booking by the guest user has been canceled by a host user, the booking associated with the canceled listing and a time period; (Ngo, Par. 0064 0058 and 0036)

Ngo, in Par. 0064, teaches that the process modeling device receives a notice that a ticket has been cancelled. Ngo, in par. 0058, teaches that the process modeling device receives a notification that a ticket has been cancelled from a seller/provider (i.e. receiving indication that a booking for an accommodation over a time period has been canceled by a host user). 
Ngo, in Par. 0036, teaches that the process modeling server provides a web interface (i.e. application) for interaction with the input device.

retrieving, from an attribute database, attributes of the canceled listing; (Ngo, Par. 0064)

Ngo, in Par. 0064, teaches retrieving attributes the cancelled ticket.

mapping each attribute of the canceled listing to a set of similar attributes in an equivalence table; (Ngo, Par. 0066 and 0043)

Ngo, in Par. 0066, teaches a comparing of one or more attributes of a cancelled ticket to a rule set. Ngo, in par. 0043, teaches that a rule set specifies criteria/relational information for determining levels of equivalence. (i.e. equivalence table)

retrieving, from a listing database, a set of comparable listings, each comparable listing including one or more of the mapped similar attributes and being available for booking during the time period; and (Ngo, Par. 0066-0067)

Ngo, in Par. 0066-0067, teaches that one or more substitute ticket alternatives are generated for comparing one or more attributes of the unavailable ticket to available tickets using the rule set.

booking one of the set of comparable listings for the guest user during the time period by populating to a booking data structure with a connection between the one of the set of comparable listings and the guest user.  (Ngo, 0072-0074)

Ngo, in par. 0072-0074, teaches that the substitute ticket with the highest confidence level can be booked by the process modeling device. As mentioned above, the process modeling device runs on a web interface/mobile application.

Ngo teaches a system for replacing cancelled tickets. It does not teach but Oztekin, in par. 0009 and 0016, teaches a system for obtaining information regarding individual habitable units (IHU). Oztekin, in par. 0016, teaches that non limiting examples of an IHU can be a condominium, cottage, cabin, lodge or bungalow and can be maintained by a single entity (i.e. homestay) It also teaches that the IHU could be a hotel or motel maintained by an established such as Hilton or Marriott (i.e hotel).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the ticket replacement system of Ngo to include individual habitable unit (IHU) information, as taught by Oztekin, in order to provide multiple hotel options that are in or near a specified location and that are available on a specified date (Oztekin, par. 0030), especially in the case of a cancellation.  

Claim 5: Ngo and Oztekin teach The method of claim 1, Ngo teaches wherein retrieving, from the listing database, the set of comparable listings, comprises: 
retrieving user profile data for the guest user; (Ngo, par. 0060 and 0037)

Ngo, in Par. 0060, teaches that the customer preferences are accessed from the customer database for the rule set. Ngo, in par. 0037 teaches customer database includes customer data and customer account information (i.e. user profile data) including preferences.

determining a ranked set of prioritized attributes of the guest user based on the user profile data; and (Ngo, Par. 0069-0070)

Ngo, in Par. 0069-0070, teaches that the rule set can be weighted (based on the customer data, as described above) in order so that the substitute ticket alternatives may be more customer-specific and based on customer interest.  

determining the set of comparable listings based on the prioritized attributes of the guest user and the mapped similar attributes.  (Ngo, Par. 0071)

Ngo, in Par. 0071, teaches a confidence level of the substitute alternative tickets with high medium and low percent confidences.

Claim 6: Ngo and Oztekin teach The method of claim 1, Ngo teaches wherein retrieving, from the listing database, the set of comparable listings, comprises:- 42 - 
determining a set of upgrade attributes based on the mapped similar attributes, the upgrade attributes describing listings of higher quality than the canceled listing; and (Ngo, Par. 0069)
determining the set of comparable listings based on the mapped similar attribute, each comparable listing including one or more of the upgrade attributes.  (Ngo, Par. 0069)

Ngo, in, par. 0069, teaches that the process modeling device has access to ascertain an estimated desirability of the customer to attend and generates ticket alternatives at high price points and better physical location. It can offer the higher priced and/or better located ticket alternatives as an upsell offer to the customer.

Claim 8: Ngo and Oztekin teach The method of claim 1, Ngo teaches wherein booking one of the set of comparable listings for the guest user during the time period by populating to the booking data structure with the connection between the one of the set of comparable listings and the guest user comprises: 
removing a connection in the data structure between the canceled listing and the guest user;- 43 – (Ngo, Par. 0035 and 0037)

Ngo, in Par. 0037, teaches the customer database includes seats assigned to a customer and rules based on user information. Ngo, in par. 0035, teaches that a cancellation of a ticket triggers the recommendation engine to pull information specific to the event the cancelled ticket was for and dynamically generate rule set. (i.e. remove connection between cancelled listing and the guest user)

adding a connection to the data structure between the one of the set of comparable listings and the guest user; and (Ngo, Par. 0078-0079)
sending, for display to the guest user, an indication that the canceled listing was replaced with the one of the set of comparable listings.  (Ngo, Par. 0078-0079)

Ngo, in Par. 0078-0079, teaches that the process modeling device processes the selection by accepting it and sending the substitute ticket information to the customer and also updates the recommendation engine and the rule set with the customer’s selection.

Claim 9: Ngo and Oztekin teach The method of claim 1, Ngo teaches further comprising: 
ranking each of the set of comparable listings based on similar attributes and availability for booking during the time period; (Ngo, Par. 0071)

Ngo, in Par. 0071, teaches that each substitute ticket alternative is given a confidence level.

selecting a highest ranked comparable listing; (Ngo, Par. 0071-0073)

Ngo, in Par. 0071-0073, teaches that the highest ranked substitute is selected.

booking the highest ranked comparable listing for the guest user during the time period by populating the data structure with a connection between the highest ranked comparable listing and the guest user; and (Ngo, Par. 0076-0079)
sending, for display to the guest user, an indication that the canceled listing was replaced with the highest ranked comparable listing.  (Ngo, Par. 0076-0079)

Ngo, in Par. 0076-0079, teaches that the customer can be notified by email (i.e. separate application) to book the highest ranked option. The process modeling device then processes the selection by accepting it and sending the substitute ticket information to the customer.

Claim 10: Ngo and Oztekin teach The method of claim 1, Ngo teaches further comprising: 
sending, for display to the guest user, two or more of the set of comparable listings; (Ngo, par. 0076-0077)

Ngo, in par. 0076-077, teaches that the process modeling device identifies the top three alternatives and sends them to the user to make a selection.

receiving a selection of one of the two or more of the set of comparable listings as input from the guest user; and (Ngo, Par. 0078)- 44 –

Ngo, in Par. 0078, teaches that the user makes a selection.

booking the selected listing for the guest user during the time period by populating the data structure with a connection between the selected listing and the guest user.   (Ngo, Par. 0078)

Ngo, in Par. 0078, teaches that the selection is processed and the ticket information is sent to the customer e.g. confirmed for the event (i.e. time period) 

Claim 11: Ngo and Oztekin teach The method of claim 1, Ngo teaches further comprising: 
sending, for display to the guest user, two or more of the set of comparable listings;- 44 - (Ngo, par. 0076-0077)

Ngo, in par. 0076-077, teaches that the process modeling device identifies the top three alternatives and sends them to the user to make a selection.

receiving an indication that the guest user rejected each of the two or more of the set of comparable listings; and (Ngo, Par. 0086)

Ngo, in Par. 0086, teaches that potential tickets were removed from sale while the customer was deliberating e.g., did not accept the tickets. (i.e. rejected).

sending, for display to the guest user, two or more other comparable listings from the set of comparable listings.  (Ngo, Par. 0088)

Ngo, in Par. 0088, teaches that the device generates additional alternatives for the user.

Claims 12 and 15-16 
Claims 12 and 15-16 are directed to a system. Claims 12 and 15-16 recite limitations that are parallel in nature as those addressed above for claims 1 and 5-6 which are directed towards a method. Claims 12 and 15-16 are therefore rejected for the same reasons as set forth above for claims 1 and 5-6, respectively. Furthermore, claim 12 recites a system comprising one or more processors configured execute instructions that cause the processor to perform operations (see Ngo, Fig. 10 and par. 0098-0099).

Claims 17 and 20
Claims 17 and 20 are directed to a computer readable medium. Claims 17-20 recite limitations that are parallel in nature as those addressed above for claims 1 and 5 which are directed towards a method. Claims 17 and 20 are therefore rejected for the same reasons as set forth above for claim 1 and 5, respectively. Furthermore, claim 17 recites a computer readable medium (see Ngo, Fig. 10 and Par. 0099)

Claims 2, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo (US2016/0189060A1) and in view of Oztekin (US2013/0124237A1) and in further view of Debarge (US20120053968A1).

Claim 2: Ngo and Oztekin teach The method of claim 1, Ngo teaches wherein mapping each attribute of the canceled listing to a set of similar attributes in the equivalence table comprises: 
generating a plurality of sets of attributes by, for each attribute of the canceled listing: 
mapping the attribute (Ngo, Par. 0066 and 0043)

Ngo, in Par. 0066, teaches a comparing of one or more attributes of a cancelled ticket to a rule set. Ngo, in par. 0043, teaches that a rule set specifies criteria/relational information for determining levels of equivalence. (i.e. equivalence table)

retrieving a set of attributes (Ngo, Par. 0067)
determining similar attributes based on attributes that occur in a threshold number of the sets of attributes of the plurality of sets of attributes.  (Ngo, Par. 0070-0071)

Ngo, in Par. 0067, teaches a comparing step to identify possible equivalents where the determination of equivalency is based on seat proximity, price proximity and other such characteristics (i.e. retrieving a set of attributes). 
Ngo, in par. 0070, teaches generating a confidence level associated with each substitute ticket alternative based on one weights associated with one or more rules in the rule set that the unavailable ticket’s attributes were compared against. Ngo, in Par. 0071 teaches different threshold confidence levels based on the substitute alternative ticket attributes.

Ngo and Oztekin do not teach but Debarge teaches attributes are mapped into categories.
Debarge, in Fig. 4 and 6 and Par. 0029-0037, teaches features (i.e. attributes) of rooms. Features can be put into groups (i.e. categories) such as King or Sea view. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the mapping of attributes of Ngo to include categories, as taught by Debarge, in order to flag all resources in a repository that would satisfy at least one requested criterion. (Debarge, Par. 0007)

Claims 13 and 18
Claims 13 and 18 recite limitations that are parallel in nature as those addressed above for claim 2 but are dependent on claims 12 and 17, respectively. Claims 13 and 18 are therefore rejected for the same reasons as set forth above for claims 2. 

Claims 3-4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo (US2016/0189060A1) and in view of Oztekin (US2013/0124237A1) and in further view of 

Claim 3: Ngo and Oztekin teach The method of claim 1, Ngo teaches further comprising:-41 -

receiving, (Ngo, Par. 0070-0074)
sending, for display to the guest user, a one or more of the set of candidate listings with a percentage match greater than a threshold value.  (Ngo, Par. 0070-0074)

Ngo, in Par. 0070-0074 teaches a confidence level (i.e. percentage match) between the cancelled ticket and each substitute ticket alternative. If the percentage is above a threshold, then the notification is sent to customer to check the web interface.
While Ngo and Oztekin teach the functions of receiving a percentage match between listings, it does not explicitly teach but Fung, in Par. 0036, teaches a machine learning model used matching places based on users historical visits and preferences.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify receiving of a percentage match between the cancelled listing and substitute alternative listings of Ngo to include a machine learning model, as taught by Fung, in order to provide allow a wide range of users to benefit from the recommendation model (Fung, Par. 0037)

Claim 4: Ngo and Oztekin and Fung teach The method of claim 3, Ngo teaches further comprising: 
retrieving, from a database, historical user bookings, each historical user booking associated with a set of attributes; (Ngo, Par. 0037)

Ngo, in Par. 0037, teaches that the customer data base includes purchasing history and ticket usage habits (i.e. historical listings and their attributes)
Fung further teaches
labelling similar historical user bookings as corresponding to one or more booking types based on the set of attributes associated with the historical user booking; and (Fung, Par. 0036)
training the machine learning model using the labelled historical user bookings.  (Fung, Par. 0036)

	Fung, in Par. 0036, teaches labeling based on places and their details and training a machine learning model for matching a user’s preference or affinity based on a history of places they prefer to visit.
	See above claim 3 for rationale to combine.

Claims 14 and 19
Claims 14 and 19 recite limitations that are parallel in nature as those addressed above for claim 3 but are dependent on claims 12 and 17, respectively. Claims 14 and 19 are therefore rejected for the same reasons as set forth above for claims 3. 

Examiner note: There is no art rejection for claim 7

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628